UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1935


ROSENDO JOSE JUAN-GONZALEZ,

                    Petitioner,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 2, 2021                                  Decided: February 10, 2021


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rosendo Jose Juan-Gonzalez, Petitioner Pro Se. Jessica R. Lesnau, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rosendo Jose Juan-Gonzalez, a native and citizen of Guatemala, petitions for review

of an order of the Board of Immigration Appeals (Board) summarily dismissing his appeal

from the immigration judge’s decision pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(G) (2020)

(providing for summary dismissal by a single Board member where “[t]he appeal is

untimely, or barred by an affirmative waiver of the right of appeal that is clear on the

record”). On appeal, we confine our review to the issues raised in the informal brief. See

4th Cir. R. 34(b). Because Juan-Gonzalez does not challenge the Board’s finding that he

waived appeal of the immigration judge’s decision, he has forfeited appellate review of the

Board’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we deny the petition for review. We also deny the

Attorney General’s motion to transfer the case to the Fifth Circuit. * We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED



       *
         Because the immigration judge completed the proceedings in Jena, Louisiana,
venue lies in the Fifth Circuit. See 8 U.S.C. § 1252(b)(2). We nonetheless decline to
exercise our inherent authority to transfer the petition, see Sorcia v. Holder, 643 F.3d 117,
122 (4th Cir. 2011), on the ground that it would not be in the interest of justice to do so,
see Moreno-Bravo v. Gonzales, 463 F.3d 253, 263 (2d Cir. 2006) (“Whether or not the suit
has any possible merit bears significantly on whether the court should transfer, and if it
does not, the court should not waste the time of another court by transferring it.” (alterations
and internal quotation marks omitted)).

                                               2